UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2327


MANUEL EDGARDO MARTINEZ, a/k/a Manuel Edgar Martinez,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



                              No. 12-2554


MANUEL EDGARDO MARTINEZ, a/k/a Manuel Edgar Martinez,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   April 25, 2013                 Decided:    May 30, 2013


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Petitions dismissed by unpublished per curiam opinion.
Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.  Stuart F. Delery, Principal Deputy
Assistant Attorney General, John S. Hogan, Senior Litigation
Counsel, David H. Wetmore, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In      these     consolidated         appeals,        Manuel          Edgardo

Martinez, a native and citizen of El Salvador, petitions for

review    of    two     orders    from      the    Board   of     Immigration         Appeals

(“Board”):          (1)    the    order      dismissing       the    appeal      from       the

immigration judge’s order finding him removable for having been

convicted of an aggravated felony and a controlled substance

offense     and     denying      withholding       under    the     Convention        Against

Torture (“CAT”) and (2) the order denying reconsideration.                                   We

dismiss both petitions.

               Under     Rule    28    of    the    Federal       Rules    of    Appellate

Procedure,      “the      argument     [section      of    the    brief]    .    .    .     must

contain . . . appellant’s contentions and the reasons for them,

with citations to the authorities and parts of the record on

which the appellant relies.”                      Furthermore, the “[f]ailure to

comply with the specific dictates of [Rule 28] with respect to a

particular claim triggers abandonment of that claim on appeal.”

Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.

1999); see also Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th

Cir. 2004) (failure to challenge the denial of relief under the

CAT results in abandonment of that challenge).                            In Ogundipe v.

Mukasey, 541 F.3d 257, 263 n.4 (4th Cir. 2008), the Court noted

that   it      is   “longstanding        Fourth      Circuit       precedent”         not    to

consider       an   issue       that   was    forfeited          because    it       was     not

                                              3
discussed      in   the    Petitioner’s       opening    brief.      Similarly,      in

Yousefi v. INS, 260 F.3d 318, 326 (4th Cir. 2001), the Court

noted that the Petitioner waived his challenge to the finding

that he was deportable for having been convicted of a crime of

moral turpitude.          The Court further noted that the fact that the

Petitioner raised the issue in his reply brief does not remedy

the    situation.          This   Court   may     overlook     the      rule   if   the

Petitioner shows that declining to review the abandoned issue

will    result      in     a   miscarriage      of      justice.        See    Suarez-

Valenzuela v. Holder, __ F.3d __, 2013 WL 1749518, *7 (4th Cir.

Apr. 24, 2013).

            Because       Martinez     does    not   challenge     in    his   opening

brief    the     Board’s       order    dismissing       his   appeal      from     the

immigration judge’s decision and he does not show that declining

to review the issue will result in a miscarriage of justice, he

has waived review.             Accordingly, we will dismiss the petition

filed in No. 12-2327.

            The denial of a motion to reconsider is reviewed for

abuse of discretion.              8 C.F.R. § 1003.2(a) (2012); Narine v.

Holder, 559 F.3d 246, 249 (4th Cir. 2009); Jean v. Gonzales, 435

F.3d 475, 481 (4th Cir. 2006).                A motion to reconsider asserts

that the Board made an error in its earlier decision.                               The

movant must specify the error of fact or law in the Board’s

prior decision.           See 8 C.F.R. § 1003.2(b)(1).             This Court will

                                          4
reverse a denial of a motion to reconsider “only if the Board

acted arbitrarily, irrationally, or contrary to law.”                                    Narine,

559 F.3d at 249 (internal quotation marks and citation omitted).

              Under       8     U.S.C.     § 1252(a)(2)(C)            (2006),       this     Court

lacks        jurisdiction,          except           as     provided         in      8     U.S.C.

§ 1252(a)(2)(D) (2006), to review the final order of removal of

an alien convicted of certain enumerated crimes, including an

aggravated felony.                Under § 1252(a)(2)(C), this Court retains

jurisdiction “to review factual determinations that trigger the

jurisdiction-stripping              provision,            such   as       whether    [Martinez]

[i]s    an    alien       and     whether     []he         has   been       convicted      of   an

aggravated felony.”                Ramtulla v. Ashcroft, 301 F.3d 202, 203

(4th Cir. 2002).              If we are able to confirm these two factual

determinations, then, under 8 U.S.C. § 1252(a)(2)(C), (D), we

can only consider “constitutional claims or questions of law.”

See Mbea v. Gonzales, 482 F.3d 276, 278 n.1 (4th Cir. 2007).

              We note that there is no jurisdiction to consider a

petition       for       review     from    an       order       denying      a     motion      for

reconsideration when the court does not have jurisdiction to

review       the     underlying      removal.              See     Martinez-Maldonado            v.

Gonzales, 437 F.3d 679, 683 (7th Cir. 2006); Sarmadi v. INS, 121

F.3d 1319, 1321-22 (9th Cir. 1997) (“where Congress explicitly

withdraws          our    jurisdiction        to          review      a     final    order       of



                                                 5
deportation, our authority to review motions to reconsider or to

reopen deportation proceedings is thereby likewise withdrawn”).

           Martinez concedes that he is an alien removable for

having been convicted of an aggravated felony.              Thus, this Court

may only review constitutional claims and questions of law.                 In

his brief, Martinez does not raise either a constitutional claim

or a question of law regarding the denial of reconsideration.

Rather, he takes issue with the manner in which the Board and

the immigration judge weighed the evidence.              Accordingly, we are

without      jurisdiction      to      review      the      order     denying

reconsideration, and we dismiss the petition for review in No.

12-2554.

           We dismiss the petitions for review.             We dispense with

oral   argument   because     the    facts   and   legal    contentions     are

adequately   presented   in    the    materials    before   this    Court   and

argument would not aid the decisional process.

                                                         PETITIONS DISMISSED




                                       6